Exhibit 10.3

UNIVERSAL HEALTH SERVICES, INC.

2010 EXECUTIVE INCENTIVE PLAN

1. Purpose. The purpose of the 2010 Executive Incentive Plan (the “Plan”) is to
foster the ability of Universal Health Services, Inc., a Delaware corporation
(the “Company”), and its affiliates to attract, retain and motivate highly
qualified senior management and other executive officers of the Company and its
affiliates through the payment of performance-based incentive compensation.

2. Administration. The Plan will be administered by the Compensation Committee
of the Company’s Board of Directors (the “Board”), or such other committee of
directors designated by the Board (the “Committee”), provided that all of said
designated directors qualify as “outside directors” (within the meaning of
Treas. Reg. Section 1.162-27(e)(3) under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”)). Subject to the provisions of the Plan,
the Committee, acting in its sole and absolute discretion, will have full power
and authority to interpret, construe and apply the provisions of the Plan and to
take such action as may be necessary or desirable in order to carry out the
provisions of the Plan. A majority of the members of the Committee will
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The Committee will keep a record of its proceedings and acts and will
keep or cause to be kept such books and records as may be necessary in
connection with the proper administration of the Plan. The Company shall
indemnify and hold harmless each member of the Committee and any employee or
director of the Company or an affiliate to whom any duty or power relating to
the administration or interpretation of the Plan is delegated from and against
any loss, cost, liability (including any sum paid in settlement of a claim with
the approval of the Board), damage and expense (including reasonable legal fees
and other expenses incident thereto and, to the extent permitted by applicable
law, advancement of such fees and expenses) arising out of or incurred in
connection with the Plan, unless and except to the extent attributable to such
person’s fraud or willful misconduct.

3. Eligibility. Annual incentive compensation may be awarded under the Plan to
any person who is a member of the senior management of the Company and to other
executive officers of the Company or an affiliate. Subject to the provisions
hereof, the Committee will select the persons to whom incentive compensation may
be awarded for any calendar year and will fix the terms and conditions of each
such award.

4. Annual Performance Bonus. The amount of a participant’s incentive award for a
calendar year will be based upon the participant’s target bonus amount and the
extent to which the performance goal(s) applicable to the participant are
achieved, all as described in (a) through (c) below, subject to the limitation
in (e) below.

(a) Target Bonus Amount. For each calendar year, a participant’s target bonus
amount will be equal to a fixed percentage of the participant’s annual base
salary. The applicable percentage will be determined by the Committee on a
participant-by-participant and year-by-year basis.

(b) Performance Goals. For each calendar year, the Committee shall establish
performance goals for each participant, using such business criteria and other
measures of performance as it may deem appropriate; provided that, in the case
of incentive awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the Committee shall establish objective
performance goals based upon one or more of the following business criteria:
(i) attainment of certain target levels of, or a specified increase in,
revenues, income before income taxes and extraordinary items, net income,
earnings before income tax, earnings before interest, taxes, depreciation and
amortization or a combination of any or all of the foregoing; (ii) attainment of
certain target levels of, or a specified increase in, after-tax or pre-tax
profits; (iii) attainment of certain target levels of, or a specified increase
in, operational cash flow; (iv) attainment of a certain level of, reduction of,
or other specified objectives with regard to limiting the level of increase in,
all or a portion of, the Company’s bank debt or other long-term or short-term
public or private debt or other similar financial obligations of the Company,
which may be calculated net of such cash balances and/or other offsets and
adjustments as may be established by the Committee; (v) attainment of certain
target levels of, or a specified increase in, earnings per share or earnings per
share from continuing operations; (vi) attainment of certain target levels of,
or a specified increase in return on capital or return on invested capital;
(vii) attainment of certain target levels of, or a specified increase in,
after-tax return on stockholders’ equity; (viii) attainment of certain target
levels of, or a specified increase in, economic value added targets based on a
cash flow return on investment formula; and/or (ix) attainment of certain target
levels in the fair market value of the shares of the Company’s Class B Common
Stock, par value $.01 (the “Common Stock”) or growth in the value of an
investment in the Common Stock assuming the reinvestment of dividends. As to any
participant or class of participants, the performance goals may be based upon
one or more of such permissible criteria and may be based upon the performance
of the Company, on a consolidated basis, the individual participant or class of
participants, a regional, local or divisional unit of the Company, one or more
subsidiaries or other affiliates of the Company or a combination thereof, either
on an absolute basis or relative to an index or peer-group. Performance goals
may be determined without regard to, or adjusted to reflect, items that are
nonrecurring or non-operational in nature including items such as, but not
limited to, gains on sales of assets and businesses, reserves for settlements,
legal judgments and lawsuits and other amounts that may be reflected in the
current or prior year financial statements that relate to prior periods,
provided that, in the case of an award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such determination or adjustment
is permitted under Section 162(m) of the Code.



--------------------------------------------------------------------------------

(c) Performance Factor. For each calendar year, the Committee will establish a
performance factor or a range of performance factors (“performance factors”) for
each participant, based on varying levels of attainment of the performance goals
for the year. The performance factor(s) will be used to determine the portion,
if any, of the participant’s target bonus amount that is earned for the year.
The performance factors may be expressed in a performance matrix established by
the Committee. If the target level performance goals for a year are achieved
(but not exceeded), the participant will be entitled to in incentive bonus for
the year equal to 100% of the participant’s target bonus amount. The Committee
may establish higher or lower percentage factors for levels of performance that
are more or less than the target levels. If the minimum level of performance for
a year is not achieved, then the participant’s performance factor will be zero
and no incentive compensation will be payable to participant for the year.

(d) Preestablished Goals. In the case of an award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, except as
otherwise permitted under Section 162(m) of the Code, the applicable target
bonus amount, performance goals and performance factors with respect to any
calendar year will be established in writing by the Committee no later than 90
days after the commencement of that year.

(e) Limitation on Amount of Incentive Awards. Notwithstanding anything to the
contrary contained herein, the maximum incentive award which any participant may
earn hereunder for any calendar year shall not exceed $5 million.

5. Calculation and Payment of Performance Bonus. Promptly after the date on
which the necessary financial or other information for a particular year becomes
available, the Committee shall determine the amount, if any, of the incentive
compensation payable to each participant for that calendar year and shall
certify in writing prior to payment that the performance goals for the year were
in fact satisfied. A participant’s incentive award for a calendar year will be
paid to the participant promptly after the Committee determines, the amount
earned by the participant pursuant to such award, provided that such payment
will in all events be made by the last day of the calendar year following the
applicable bonus year. Notwithstanding the preceding sentence, the Committee may
establish an arrangement, separate and apart from the Plan, pursuant to which
payment of all or a portion of a participant’s incentive award for a calendar
year will or must be deferred. It is intended that any such arrangement will
comply with the requirements of Section 409A of the Code. Unless the Committee
determines otherwise, no incentive award will be payable to a participant with
respect to a calendar year if the participant’s employment with the Company and
its affiliates terminates at any time prior to the payment thereof.

6. Amendment or Termination. The Board may amend or terminate the Plan at any
time.

7. Effective Date of Plan; Stockholder Approval Conditions. The Plan will become
effective as of the date of the 2010 annual meeting of the Company’s
stockholders, subject to approval by the stockholders at such meeting. The Board
may re-submit the performance goals contained in this Section 4 for shareholder
approval from time to time in order to satisfy the shareholder approval
conditions of Section 162(m) of the Code, it being understood that, under
current law, such re-submission would first be required to be made at the first
meeting of stockholders of the Company (or any adjournment or postponement
thereof) in 2015.

8. Governing Law. The Plan and each award made under the Plan shall be governed
by the laws of the State of Delaware, without regard to its principles of
conflicts of law. In the case of an annual incentive compensation award that is
intended constitute “performance-based compensation” under Section 162(m) of the
Code, the terms and conditions of the Plan and of such award shall be
interpreted and construed accordingly. The Plan is not intended to be a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code and will be interpreted and construed accordingly.

9. No Rights Conferred. Nothing contained herein will be deemed to give any
person any right to receive an incentive compensation award under the Plan or to
be retained in the employ or service of the Company or any affiliate or
interfere with the right of the Company or any affiliate to terminate the
employment or other service of any person for any reason.

10. Decisions of the Committee to be Final. Any decision or determination made
by the Committee shall be final, binding and conclusive on all persons.